Pee Curiam.
Plaintiffs procured a default judgment against defendant for rent. The court granted the motion of defendant to set aside this judgment and be permitted to answer. The answer was filed and plaintiffs moved to strike it out as sham and frivolous. The court granted this motion, but gave defendant leave to serve an amended answer. Plaintiffs appealed from this order, in that it denied judgment in favor of plaintiffs, and granted defendant leave to answer.
We do not decide that the order is appealable. We hold that there was no abuse of discretion.
Order affirmed.